DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
The filing on 06/29/2022 amended claims 1 and cancelled claim 4.  Claims 1-3 and 5-11 are pending and rejected.

Objection/s to the Application, Drawings and Claims
The filing on 06/29/2022 appropriately amended the title; hence the objections to the title made in the last office action are withdrawn.

Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kamigaki (US 20210255529 A1) in view of Kayano (US 20210373299 A1) and in further view of Tachibana (US 20080284986 A1).
Regarding claim 1, Kamigaki teaches a projection optical apparatus comprising: a projection system including a second reflector (48) that has a second reflection surface that reflects light and a first reflector (49) that has a first reflection surface that reflects the light reflected from the second reflector (48); a frame (40) including a first opening and a fixing part (screw holes for 47A) and being provided with the second reflector (48); a holder (55, 57, 46T, 46U and/or 47) holding the first reflector (49) and including a second opening which overlaps the first opening and a fixed part (47A) which is fixed to the fixing part (screw holes for 47A); and a lens barrel (50) accommodating the frame (40) and the holder (55, 57, 46T, 46U and/or 47), wherein the holder (55, 57, 46T, 46U and/or 47) is disposed between the frame (40) and the lens barrel (50), the first reflector (49) is fixed to a holding surface of the holder (55, 57, 46T, 46U and/or 47) facing the lens barrel (50), the first reflection surface is exposed via the first opening and the second opening to an inner side of the frame (40).
Kayano teaches the frame being made of resin ([0056]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Kamigaki with Kayano; because because resin provide ease of manufacturing.
Neither Kamigaki nor Kayano teaches the first reflector holder being made of metal.
Tachibana teaches the metal fastener to hold a mirror (Fig. 9; [0065]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Kamigaki and Kayano with Tachibana; because it improves durability and adjustability of the mirror mounting mechanism.
Regarding claim 2, the combination of Kamigaki, Kayano and Tachibana consequently results in a thermal conductivity of the holder (metal) is higher than a thermal conductivity of the frame (resin).
Regarding claim 3, the combination of Kamigaki, Kayano and Tachibana consequently results in a rigidity of the material of the holder (metal) is higher than a rigidity of the material of the frame (resin).
Regarding claim 5, the combination of Kamigaki, Kayano and Tachibana consequently results in a plurality of fixtures (111, 111b, 111c, 112, 112a, 112b, 134, 142, and/or 42a of Tachibana) fixing the first reflector to the holder.
Regarding claim 6, the combination of Kamigaki, Kayano and Tachibana consequently results in a first surface of the first reflector (49 of Kamigaki) has a first region reflecting light and a second region fixed to the holder (55, 57, 46T, 46U and/or 47 of Kamigaki) via the fixtures (111, 111b, 111c, 112, 112a, 112b, 134, 142, and/or 42a of Tachibana).
Regarding claim 7, the combination of Kamigaki, Kayano and Tachibana consequently results in the fixtures (111, 111b, 111c, 112, 112a, 112b, 134, 142, and/or 42a of Tachibana) bond and fix the second region to the holder (55, 57, 46T, 46U and/or 47 of Kamigaki).
Regarding claim 8, Kamigaki, as modified by Kayano and Tachibana, further teaches the projection system includes a first lens group (L3, L32, L31) disposed at an enlargement side of the first reflector (49) and a second lens group (L1, Z1, Z2) disposed at the reduction side of the second reflector (48), and the first reflector (49) and the second reflector deflect an optical path of the projection system in such a way that a first optical axis of the first lens group is substantially parallel to a second optical axis of the second lens group (Fig. 6).
Regarding claim 9, Kamigaki, as modified by Kayano and Tachibana, further teaches the projection system includes a third lens group (L2, L21, L22) in an optical path between the first reflector (49) and the second reflector (48; Fig. 6).
Regarding claim 10, Kamigaki, as modified by Kayano and Tachibana, further teaches the projection system includes a first lens group (L3, L32, L31) disposed at the enlargement side of the first reflector (49) and a second lens group (L2, L21, L22) disposed at the reduction side of the first reflector (49), and the first reflector (49) deflects an optical path of the projection system in such a way that a first optical axis of the first lens group is substantially perpendicular to a second optical axis of the second lens group (Fig. 6).
Regarding claim 11, Kamigaki, as modified by Kayano and Tachibana, further teaches a light source apparatus (34); a light modulator (32) modulating light emitted from the light source apparatus (34); and the projection optical apparatus according to claim 1 projecting the light modulated by the light modulator (Fig. 4).

Response to Arguments
Applicant's arguments with respect to claim 1 have been fully considered but are found not persuasive; hence the rejection/s of all pending claims are maintained. 
Regarding claim 1, applicant/s argue, 
Nowhere do the cited references, taken alone or in combination, disclose or suggest each and every feature as is now called for in independent claim 1 of the present application. For example, nowhere do the cited references, taken alone or in combination, disclose or suggest a projection system including a second reflector that has a second reflection surface that reflects light and a first reflector that has a first reflection surface that reflects the light reflected from the second reflector; a frame including a first opening and a fixing part and being provided with the second reflector; a holder holding the first reflector and including a second opening which overlaps the first opening and a fixed part which is fixed to the fixing part; and a lens barrel accommodating the frame and the holder, wherein the holder is disposed between the frame and the lens barrel, the first reflector is fixed to a holding surface of the holder facing the lens barrel, the first reflection surface is exposed via the first opening and the second opening to an inner side of the frame, the holder is made of metal, and the frame is made of resin.  (Remarks; p. 7).
Examiner respectfully disagrees.  All of the recited claimed limitation/s are addressed in the statement of rejection of claim 1 (see page 3 of this Office Action).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882